535 N.W.2d 291 (1995)
Jose CANTU, Appellant,
v.
The ATLANTA CASUALTY COMPANIES, an Illinois Corporation, Respondent.
No. C8-94-2296.
Supreme Court of Minnesota.
July 27, 1995.
Rehearing Denied September 11, 1995.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of the Atlanta Casualty Companies for further review of the court of appeals' decision filed June 6, 1995 be, and the same is, granted for the sole purpose of reversing *292 that decision and reinstating the summary judgment entered in favor of the petitioner in the Kandiyohi County District Court. The record demonstrates that after the insured had relocated to Minnesota, the automobile insurance policy had not been "renewed, delivered or issued for delivery, or executed in the state," events which would have required this insurer to provide uninsured motorist coverage to a state resident. See Minn.Stat. § 65B.49, subd. 3a(1) (1992). The cumulative analysis of AMCO Ins. Co. v. Lang, 420 N.W.2d 895 (Minn.1988); and Hauer v. Integrity Mut. Ins. Co., 352 N.W.2d 406 (Minn. 1984) requires the conclusion that Minn.Stat. § 65B.49, subd. 3a(1) (1992) is inapplicable.
Summary judgment for the petitioner is reinstated.
            BY THE COURT:
           /s/ Alexander M. Keith
               Chief Justice